In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
    ___________________________

         No. 02-21-00111-CR
    ___________________________

   JOSE RUPERTO ALANIZ, Appellant

                   V.

        THE STATE OF TEXAS


  On Appeal from the 30th District Court
        Wichita County, Texas
       Trial Court No. 55,523-A


 Before Womack, Wallach, and Walker, JJ.
 Memorandum Opinion by Justice Womack
                          MEMORANDUM OPINION

      Appellant Jose Ruperto Alaniz attempts to appeal the trial court’s order

denying his motion requesting the appointment of counsel to assist him in obtaining

postconviction DNA testing. On September 27, 2021, we notified Alaniz of our

concern that we lack jurisdiction over his appeal because the trial court has not

entered any appealable orders. See Gutierrez v. State, 307 S.W.3d 318, 323 (Tex. Crim.

App. 2010) (holding that the denial of a request for the appointment of counsel to

assist in filing a motion for postconviction DNA testing is an interlocutory order that

is not immediately appealable); see also McKown v. State, 915 S.W.2d 160, 161 (Tex.

App.—Fort Worth 1996, no pet.) (per curiam) (holding that a court of appeals

generally only has jurisdiction to consider an appeal by a criminal defendant from a

judgment of conviction). We informed Alaniz that we could dismiss his appeal for

want of jurisdiction unless he or any party desiring to continue the appeal filed a

response by October 7, 2021, showing grounds for continuing the appeal. See Tex. R.

App. P. 43.2(f), 44.3. Alaniz has not filed a response. Accordingly, we dismiss his

appeal for want of jurisdiction. See Tex. R. App. P. 43.2(f); Gutierrez, 307 S.W.3d at

323; McKown, 915 S.W.2d at 161.

                                                     /s/ Dana Womack
                                                     Dana Womack
                                                     Justice

Do Not Publish
Tex. R. App. P. 47.2(b)

Delivered: October 28, 2021
                                          2